DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the claim’s election dated 2/18/2022.

Election/Restrictions
Applicant's election with traverse of claims 32-37 in the reply filed on 2/18/2022 is acknowledged.  
The traversal is on the ground(s): 
a) The search and examination of the entire application can be made without serious burden.
b)  D1 at least did not disclose "at least one groove is disposed in the substrate and recessed from a side surface of the substrate at an edge of the frame region, and respectively provided at least one end of a boundary between the frame region and the bendable region" in claim 18, applicants respectfully traverse that the common feature in claim 18 has a special technical feature, 

This is not found persuasive because:
a)  The Examiner respectfully disagrees with the Applicant.  The examiner maintains that “laser cutting” is a specific process, which requires different search strategy and search queries.
b)  The Examiner respectfully disagrees with the Applicant.  D1 does teach the claimed technical feature as shown in below rejection of claim 1.  However D1 does not disclose that the groove formed by the process of “laser cutting” 

The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in fig. 3, the vertical line should extend to the bottom surface because the groove 2 is cut through both the substrate 1 and the protective layer 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 18-22 and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. U.S. Pub. 2018/0011514 (hereinafter D1).

Regarding claims 18 and 31, D1 teaches a flexible panel (see figure 5), comprising a substrate (310; figures 2-3), which comprises a display region (“DA”; figure 5), a frame region (“NDA1” + 313b; figures 2-5) and a bendable region (313a + 313c; figure 5), with the frame region (“NDA1” + 313b) surrounding (see figures 2-5) the display region and disposed at the periphery of the display region, and the bendable region disposed on a side (see figure 3) of the frame region (“NDA1” + 313b) distal to the display region and abutting (see figure 3) on the frame region, wherein at least one groove (“G1”; see figures 2-5) is disposed in the substrate (310) and recessed from a side surface (side of 313) of the substrate at an edge (see figure 3) of the frame region, and respectively provided at at least one end of a boundary (see figure 3) between the frame region and the bendable region, and one end of an orthographic projection of the groove on the substrate coincides (see figures 3 and 5) with one end of the boundary.

Regarding claim 19, D1 also teaches the flexible panel according to claim 18, wherein the substrate comprises a display surface (upper surface of “DA”; figure 2) and a non-display surface (lower surface of “DA”; figure 2) opposite to the display surface, and a protection layer (PF1 + PF2; FIGURE 10A) is provided on the non-display surface of the substrate; and the protection layer extends (see figure 10A) to the groove at the edge of the frame region.

Regarding claim 20, D1 also teaches the flexible panel according to claim 19, wherein the orthographic projection of the groove on the substrate entirely falls within a range of an orthographic projection of the protection layer on the substrate (see figure 6).

Regarding claim 21, D1 also teaches the flexible panel according to claim 19, wherein the groove extends (see figure 2) from the display surface to the non-display surface of the substrate along a direction parallel (see figure 2) to a thickness direction of the substrate.


    PNG
    media_image1.png
    462
    752
    media_image1.png
    Greyscale


Regarding claim 22, D1 also teaches the flexible panel according to claim 18, wherein a bottom (lower side of G1; figure 2) of the groove inside the substrate is opposite to an opening (upper side of G1; see figure 2) of the groove at the side surface, and a depth direction of the groove from the opening to the bottom is parallel (see figure 2) to an arrangement direction (see label in above figure 2) in which the frame region and the bendable region are arranged on the substrate.

Regarding claim 23, D1 also teaches the flexible panel according to claim 18, wherein the bottom of the groove is curved (see figure 7).

Regarding claim 28, D1 also teaches the flexible panel according to claim 27, wherein a part of the protection layer (PF1 + PF 2; figure 10A) is provided on the non-display surface of the driving and bonding region, and the protection layer is not provided (see figure 10B) at the non-display surface of the bendable region.

Regarding claim 29, D1 also teaches the flexible panel according to claim 22, wherein a plurality of holes (“H”; figure 8) provided in the bendable region along a direction perpendicular to the depth direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over D1.

Regarding claim 24, as mentioned above, D1 teaches the flexible panel according to claim 22.
Even though, D1 does not specifically teach a depth of the groove in the depth direction is greater than or equal to 0.5mm and less than 2mm, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust to derive such depth limitation for said groove, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to optimize bending stress tolerance of said bending portion.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 25, as mentioned above, D1 teaches the flexible panel according to claim 22. Even though, D1 does not specifically teach a width of the opening of the groove along an extension direction of the boundary is greater than or equal to 0.5mm and less than 2mm, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust to derive such width limitation for said groove, since it has been held that the provision of adjustability, where needed, involves In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 26, as mentioned above, D1 teaches the flexible panel according to claim 19.
However, D1 does not specifically teach a material of the protection layer comprises polyethylene terephthalate, polycarbonate, polyethylene, polyvinyl chloride, polystyrene, polypropylene or nylon.
The Examiner takes Official Notice that polyethylene has been commonly known for its light weight and durability.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further apply polyethylene as the material for the protection layer of D1, as suggested by the Examiner’s Official Notice, to achieve the indicated benefits.

Regarding claim 27, D1 also teaches the flexible panel according to claim 19, wherein the substrate further comprises a driving and bonding region (312; figure 3) disposed on a side of the bendable region distal to the frame region and abutting on the bendable region; and the bendable region is configured to bend opposite the side of the non-display surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the driving and bonding region of D1 to be positioned at the side of the non-display surface, since it has been held that rearranging parts of an invention involved only routine skill in the art, to form said flexible panel.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 30, as mentioned above, D1 teaches the flexible panel according to claim 29.
Even though, D1 does not teach wherein the plurality of holes are elliptical, and a long axis direction of the elliptical holes is parallel to the depth direction, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify said plurality of holes of D1 to have elliptical shape, since such a modification would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835